Citation Nr: 0316027	
Decision Date: 07/15/03    Archive Date: 07/22/03

DOCKET NO.  97-21 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active service from August 1968 to June 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the appellant's claim for benefits 
based on service connection for the veteran's cause of death.  


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
appellant, and has obtained all relevant evidence necessary 
for the equitable disposition of the appellant's claim. 

2.  The veteran died on November [redacted]
, 1996, at the age of 46.  
The immediate cause of death was traumatic injuries 
consistent with vehicular mishap.  

3.  Intoxication was the proximate cause of the veteran's 
death.

4.  The veteran's death was the result of his own willful 
misconduct.




CONCLUSION OF LAW

The veteran's death was the proximate result of his own 
willful misconduct.  38 U.S.C.A. §§ 105, 1301, 1310, 1312, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.301, 3.312.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The appellant is claiming entitlement to benefits based on 
service connection for the cause of the veteran's death.  The 
veteran died on November [redacted]
, 1996, at the age of 46.  The 
death certificate shows that the immediate cause of death was 
from traumatic injuries consistent with vehicular mishap.  
There were no significant conditions listed as contributing 
to death.  An autopsy was performed which noted that the 
veteran died of traumatic injuries to the head.  A toxicology 
report shows that analysis of the veteran's blood revealed a 
blood alcohol level of .28 grams per 100 milliliters.

A report of accident was obtained documenting the 
circumstances of the fatal accident, which were deemed to 
stem from overcorrecting after initially running off the 
right side of the road.  .

Private treatment records were obtained from the Dr. Paul 
Center, Providence Health Center.  These show that the 
veteran was treated for PTSD and alcohol dependence from 
February 1992 through April 1993.

A May 1997 letter from W. Coleman, M.D., was submitted, 
stated that the veteran had known PTSD.  As a result of his 
PTSD he became dependent on alcohol "as most patients with 
this disorder do."  Dr. Coleman added that "[t]he use of 
alcohol to excess in these patients is well documented.

The RO wrote to Dr. Coleman in November 1997 asking him to 
clarify his opinion and give the medical basis for his 
conclusions, as well as furnish any medical records he might 
have on the veteran.  Dr. Coleman did not respond.  In March 
2001, the RO contacted Dr. Coleman by telephone.  He stated 
that he was a general practitioner and not a psychiatrist, 
that according to his file on the veteran, he did treat him 
in 1995 and 1996, but it was for unrelated medical 
conditions.  When asked for his rationale for the statement 
that the veteran became dependent on alcohol as a result of 
PTSD, he said it was only that individuals diagnosed with 
PTSD are known to have a higher incidence of alcoholism.

In March 2001, the veteran's claims file was sent to the VA 
Medical Center for a medical opinion as to whether the 
veteran's alcoholism which led to or was a factor in his 
fatal injuries was as likely as not secondary to his service-
connected PTSD.  In a May 2001 VA opinion, the examiner, 
identified as a psychologist, stated that he had reviewed in 
some detail the veteran's claims folder, paying particular 
attention to his medical records from the military.  A review 
of the military records showed that the veteran was treated 
several times in service for psychiatric complaints before 
leaving for Vietnam, including one episode where he had been 
drinking and may have had an alcoholic blackout.  He was also 
seen in the emergency room in an inebriated state.  The 
examiner stated the following:

There is evidence in [the] medical record 
to strongly suggest that the veteran's 
problems with both anxiety and with 
alcohol abuse preceded the development of 
post-traumatic stress disorder.  Thus, I 
cannot conclude that his alcoholism is 
secondary to post-traumatic stress 
disorder inasmuch as there is strong 
evidence of problem drinking before his 
service in Vietnam.

In November 2001, the RO issued an administrative decision 
finding that the veteran's death was the result of his own 
willful misconduct.  The decision cited the VA Adjudication 
Manual, M21-1, Part IV, 11.04(c)(2), which states that a 
blood/alcohol content of 0.10 or more raises a presumption 
that the individual was under the influence of alcohol.  
Based on the toxicology report which showed the veteran's 
blood alcohol to be 0.28, and the VA medical opinion denying 
any link between the veteran's alcoholism and his PTSD, the 
RO found that "[w]illful misconduct due to excessive alcohol 
consumption is considered the proximate cause of death by way 
of fatal injuries suffered in a vehicular accident."

In June 2002, the appellant testified in a hearing before a 
hearing officer at the RO.  She testified that she knew the 
veteran from the age of 15 and that he did not have a 
drinking problem before going to Vietnam.  When he came back 
from Vietnam he started drinking more and became dependent on 
alcohol.  She said his drinking became worse with his 
increased PTSD symptoms and that she believed he used alcohol 
to ameliorate his PTSD symptoms.

VCAA and the Duty to Notify and Assist

The Board notes that while this appeal was pending, on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The Act is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and any 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002).  Second, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002).

In this case, the appellant was informed of the provisions of 
the VCAA in a letter dated March 2001.  The Board finds that 
she has been provided adequate notice as to the evidence 
needed to substantiate her claim for death benefits.  The 
Board concludes the discussions in the April 1997 rating 
decision, the May 1997 statement of the case (SOC), and 
supplemental statements of the case (SSOC) issued in November 
and August 2002, and letters sent to the appellant informed 
her of the information and evidence needed to substantiate 
her claim and complied with VA's notification requirements.  
VA must also inform the appellant which evidence VA will seek 
to provide and which evidence the appellant is to provide.  
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  
This was accomplished in the March 2001 letter.  The Board 
concludes that VA has complied with all notification 
requirements.

The Board also finds that VA has made all reasonable attempts 
to obtain records of the veteran's treatment relating to the 
cause of his death.  The most recent records of the veteran's 
treatment have been obtained as well as copies of the 
accident report relating to his fatal accident, and the 
autopsy and toxicology reports.  A private medical statement 
has been obtained, to which VA obtained clarification by 
telephone, and the RO requested a medical opinion dating in 
May 2001.  VA also afforded the appellant an opportunity to 
provide testimony during a hearing.  The appellant has not 
identified any further evidence which might be relevant to 
the basis of the denial of the claim.  In this case, the 
Board finds that VA has complied with the duty to assist and 
the duty to notify the appellant of any information and 
evidence needed to substantiate and complete the claim.

Legal Criteria and Analysis

Service connection for the cause of the veteran's death may 
be granted if a disability incurred in or aggravated by 
service was either the principle, or a contributory, cause of 
death.  38 C.F.R. § 3.312(a) (2002).  For a service connected 
disability to be the principle cause of death it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 C.F.R. § 3.312(b) 
(2002).  For a service connected disability to be a 
contributory cause of death it must have contributed 
substantially or materially, and combined to cause death.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312(c)(1) 
(2002).

"Willful misconduct means an act involving conscious 
wrongdoing or known prohibited action. . . . It involves 
deliberate or intentional wrongdoing with knowledge of the 
wanton and reckless disregard of its probable consequences" 
and "must be the proximate cause of injury, disease or 
death." 38 C.F.R. § 3.1(n)(1), (3) (2002).  "Proximate 
cause" is defined as "that which, in a natural continuous 
sequence, unbroken by any efficient intervening cause, 
produces injury, and without which the result would not have 
occurred."  BLACK'S LAW DICTIONARY 1225 (6th ed. 1990).  
Although the simple drinking of alcoholic beverage is not 
itself willful misconduct, if in the drinking of a beverage 
to enjoy its intoxicating effects, intoxication results 
proximately and immediately in the disability or death, the 
disability or death will be considered the result of the 
person's willful misconduct. 38 C.F.R. 3.301(c)(2).  The 
veteran's blood alcohol was at a level where intoxication 
could be presumed in this instance.

At the time of the veteran's death, he was 100 percent 
service connected for PTSD.  The appellant argues that the 
veteran's PTSD caused his drinking, and as such the cause of 
the veteran's death was actually his PTSD.  In Allen v. 
Principi, 237 F.3d 1368, the Federal Circuit held that 
service connection may be had for alcohol abuse secondary to 
a service connected disability, or as a manifestation of 
increased symptomatology, if it is not "willful" but rather 
the result of the veteran being forced to turn to alcohol for 
relief, i.e., an involuntary consumer of alcohol.  The Board 
has considered whether the veteran may be service connected 
for his alcohol abuse under 38 C.F.R. § 3.310 and Allen, 
however, the competent medical evidence does not show that 
his alcohol abuse was the result of his PTSD or manifestation 
thereof.  Although Dr. Coleman stated that as a result of the 
veteran's PTSD he became dependent on alcohol, on contacting 
Dr. Coleman by telephone, the RO learned that he did not 
treat the veteran for his psychiatric problems, but treated 
him only for unrelated medical problems.  Further, he stated 
that he was a general practitioner and not a psychiatrist or 
other form of mental health case professional.  When asked 
for his rationale for the statement that the veteran became 
dependent on alcohol as a result of PTSD, he said it was only 
that individuals diagnosed with PTSD are generally known to 
have a higher incidence of alcoholism.  This statement is 
purely speculative and does not relate to the specific facts 
of the veteran's case.  In contrast, the March 2001 opinion 
by the VA psychologist was rendered following a careful 
examination of the veteran's claims file and medical records.  
He concluded that the veteran's problems with both anxiety 
and with alcohol abuse preceded the development of his PTSD, 
as these were clearly shown in the medical records prior to 
his arrival in Vietnam which is where he experienced the 
stressors that would later support his diagnosis and service 
connection for PTSD.  The VA psychologist concluded that he 
could not support that the veteran's alcoholism was secondary 
to PTSD.  This opinion, given by a psychologist rather than a 
general medical practitioner, and following a complete 
examination of the veteran's medical history, is the most 
probative evidence of whether there was any relation between 
the veteran's PTSD and the alcoholism which led to his being 
intoxicated on the night of his fatal automobile accident.  

The Board has considered the appellant's statements regarding 
the link between the veteran's drinking and his PTSD; 
however, this is not competent evidence to show that the 
cause of the veteran's death was from his service-connected 
PTSD.  Competent lay evidence is defined as any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a layperson.  38 C.F.R § 3.159(a)(1) (2002).  
Further, competent medical evidence is defined as evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements 
or opinions.  38 C.F.R § 3.159(a)(2) (2002).  See also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Based on a careful review of the above evidence, the Board 
concludes that the preponderance of the evidence shows that 
the veteran's willful intoxication was the proximate cause of 
the fatal motor vehicle accident.  In reaching this 
conclusion, the Board observes that this case turns on the 
particular facts, and that the Board is charged with the duty  
to assess the credibility and weight given to each piece of 
evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
The preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death, and 
because there is no approximate balance of positive and 
negative evidence, the rule affording the veteran the benefit 
of the doubt does not apply.  38 U.S.C.A. § 5107(b) (West 
2002).  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
See also 38 C.F.R. § 3.102 (2002).


ORDER

Service connection for the cause of the veteran's death is 
denied.


	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

